Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) o Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarter Ended September 30, 2008 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Transition Period from to Commission File No. 000-27773 ASPIRE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Maryland 91-1869317 (State of Incorporation) (I.R.S. Employer Identification No.) 18 Crown Steel Drive, Unit #310, Markham, Ontario L3R 9X8 (Address of principal executive offices) (905) 943-9996 (Registrants telephone number, including area code) Perfisans Holdings, Inc. (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes o No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes þ No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. 14,257,752 issued and outstanding as of November 19, 2008. ASPIRE INTERNATIONAL, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ii ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS AND RESULTS OF OPERATIONS 2 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4T. CONTROLS AND PROCEDURES 11 PART II OTHER INFORMATION 12 ITEM 1. LEGAL PROCEEDINGS 12 ITEM 1A RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 13 SIGNATURES 14 i ASPIRE INTERNATIONAL, INC. CONDENSED NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Index to Financial Statements Interim Consolidated Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007(audited) F1 Interim Consolidated Statements of Operations for the Three Months Ended September 30, 2008 and 2007 F2 Interim Consolidated Statements of Operations for the Nine Months Ended September 30, 2008 and 2007 F3 Interim Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 F4 Interim Consolidated Statements of Changes in Stockholders Deficiency for the Nine Months Ended September 30, 2008 and for the Year Ended December 31, 2007 F5 Condensed Notes to Unaudited Interim Consolidated Financial Statements F6 ii ASPIRE INTERNATIONAL, INC. (FORMERLY PERFISANS HOLDINGS, INC.) INTERIM CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2008 (UNAUDITED) AND DECEMBER 31, 2007(AUDITED) (Unaudited  Prepared by Management) (Amounts in US Dollars) Sept 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Prepayments and other receivables Total Current Assets Property And Equipment Intellectual Property 1 1 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ $ Promissory note payable (note 7) Convertible term notes (note 4)   Loan from shareholders Loans from non-related party (note 9)  Total Current Liabilities $ $ Stockholders Deficiency Common Stock $ $ Common Stock Subscribed Stock Subscriptions Receivable ) ) Additional paid  in capital Accumulated Other Comprehensive Items ) ) Accumulated Deficit ) ) Total Stockholders Deficiency $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS DEFICIENCY $ $ See Condensed Notes to Unaudited Interim Consolidated Financial Statements F1 ASPIRE INTERNATIONAL, INC. (FORMERLY PERFISANS HOLDINGS, INC.) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 REVENUE $ $ Cost of goods sold - GROSS PROFIT (LOSS) ) OPERATING EXPENSES General and administration Interest Management salaries (note 8) Amortization TOTAL OPERATING EXPENSES OPERATING LOSS ) ) Interest - - Beneficial Conversion Cost expensed (note 4)  - Discount on warrants expensed (note 4)  - NET OPERATING LOSS $ ) $ ) Loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding See Condensed Notes to Unaudited Interim Consolidated Financial Statements F2 ASPIRE INTERNATIONAL, INC. (FORMERLY PERFISANS HOLDINGS, INC.) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 AND 2007 REVENUE Cost of goods sold - GROSS PROFIT OPERATING EXPENSES General and administration Interest Management salaries Amortization TOTAL OPERATING EXPENSES OPERATING LOSS ) ) Interest income 42 66 Beneficial conversion cost expensed (note 4)  ) Discount on warrants expensed (note 4)  ) Loss Before Income Tax ) ) Income tax   NET OPERATING LOSS $ ) ) Loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted See Condensed Notes to Unaudited Interim Consolidated Financial Statements F3 ASPIRE INTERNATIONAL, INC. (FORMERLY PERFISANS HOLDINGS, INC.) INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 AND 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Items not requiring an outlay of cash: Amortization Beneficial conversion cost expensed (note 4)  Discount on warrants expensed (note 4)  Stock-based compensation Issue of shares for professional services (note 6) Issue of shares in lieu of bonus to directors  Increase in prepayments and other receivables ) ) Increase in accounts payable and accrued liabilities ( * ) Interest accrued on loans NET CASH USED IN OPERATING ACTIVITES $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) - NET CASH USED IN INVESTING ACTIVITES ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loan from shareholders $ $ Proceeds of loan from non related parties Gross Proceeds from issue of convertible term notes (note 4) - Proceeds from issue of common shares NET CASH FLOWS PROVIDED BY FINANCING ACTIVITIES EFFECT OF FOREIGN CURRENCY EXCHANGE RATE CHANGES $ $ ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS $ $ FOR THE PERIOD Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ ( * ) Excludes non-cash settlement of liabilities by issue of common shares for $21,000 (prior period $394,000). See Condensed Notes to Unaudited Interim Consolidated Financial Statements F4 ASPIRE INTERNATIONAL, INC. (FORMERLY PERFISANS HOLDINGS, INC.) Accumulated Common Stock Other Number of Common Stock Common Stock Additional Paid-in Accumulated Comprehensive Comprehensive Shares (a) Amount (a) Subscribed Capital (a) Deficit Loss Items Balance at December 31, 2006 $ ) $ $ ) Issue of shares on conversion of convertible notes 87 Issue of shares in settlement of liabilities Issue of shares to directors in lieu of bonus Issue of shares for professional services Beneficial conversion for notes Fair value of warrants issued Stock-based compensation Issue of shares on conversion of convertible notes Issue of shares in settlement of liabilities Issue of shares to directors in lieu of bonus Issue of shares for professional services Issue of shares in conversion of convertible notes Convertible note conversion variance adjusted Stock adjustment to reconcile with transfer agent ) (3 ) 3 Fair value of interest on interest free loan from shareholders Foreign currency translation ) ) Net loss for the year ) ) Balance at December 31, 2007 $ ) $ ) $ ) Issue of shares in settlement of liabilities 60 Stock-based compensation - - Issue of shares as deposit Issue of shares for cash Issue of shares for cash Issue of shares for services Foreign currency translation Net loss for the period ) ) Balance at Sept 30, 2008 $ ) ) $ ) a) Common stock and additional paid-in capital have been restated to reflect 25-for-1 reverse stock split on November 14, 2007. See Condensed Notes to Unaudited Interim Consolidated Financial Statements F5 ASPIRE INTERNATIONAL, INC. CONDENSED NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles in the United States of America for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation have been included in these consolidated interim financial statements. Operating results for the interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. Interim consolidated financial statements should be read in conjunction with the companys annual audited consolidated financial statements. The consolidated unaudited financial statement as of September 30, 2008 includes the accounts of Aspire International, Inc. (Formerly Perfisans Holdings, Inc.) and its wholly-owned subsidiaries, Perfisans Networks Corporation and Mega Bond Group (Hong Kong) Limited. Perfisans Networks Corporation includes the accounts of its wholly-owned subsidiaries, Perfisans Networks (Taiwan) Corporation and Aspire (Guangxi) Inc. All material inter-company balances and transactions have been eliminated. 2. GOING CONCERN AND NATURE OF OPERATIONS a) Going Concern Certain principal conditions and events are prevalent which indicate that there could be substantial doubt about the Companys ability to continue as a going concern for a reasonable period of time. These include: Recurring operating losses Stockholders deficiency Working Capital deficiency Non renewal of intellectual property licenses Adverse key financial ratios The continuation of the company as a going concern is dependent upon its ability to raise additional financing and ultimately attain and maintain profitable operations from commercialization of its intellectual property.
